DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent No. 10,798,675 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant argues, MPEP 2143.01 discloses that the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 417, 82 USPQ2d 1385, 1396 (2007). In addition, MPEP 2143.01 further discloses "if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)."
In response, Kaasalainen discloses in para. [0029] Various control signals, such as synchronization signals (SSs), beam-specific reference signals (RSs), Physical broadcast channel (PBCH), PBCH demodulation reference signals (PBCH-DMRS), Channel State Information Reference Signals (CSI-RS), Beam specific CSI-RS, Mobility Reference Signals (MRS) etc., may be transmitted by BS 134 for typically only one set of beams or for one SS block at a time. In one example SS may comprise of Primary SS (PSS), Secondary SS (SSS) and additional SS such TSS/ESS (Tertiary Synchronization Signal, Extended Synchronization Signal). While the PSS and SSS may encode a cell identity (such as PCI, physical cell ID) the additional SS may encode the SS-block identifier. Additionally, SS block may include beam specific reference signals enabling UE to distinguish and measure different beams in a specific SS block. And para. [0030] a user device 132 may measure each of a plurality of beams and determine a best or preferred downlink (DL) transmit beam/SS block that was applied by the BS 134. For example, the user device may measure a signal strength, amplitude or other signal characteristic for each of the beam or non-beam-specific signals (e.g., reference signals, synchronization signals (e.g. SS), or other control signals), and then may determine the best DL transmit beam or alternatively best SS block hence implying wherein the signal qualities of the suitable synchronization signal blocks satisfies a first predetermined condition. Further, Shi, an analogous art, discloses in para. [0072] The wireless communication device may decode synchronization and reference signals to find the physical cell identity of each channel that has an RSSI greater than a threshold value that read on the claimed invention. Therefore, the mere fact that references can be combined or modified does render the resultant combination obvious and the results would have been predictable to one of ordinary skill in the art. In fact, the proposed modification or combination of the prior art would NOT change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen invention with Shi invention to include the claimed limitation(s) so as the communication device can select a proper channel and/or beam that has a better transmission signal strength thereby improving system communications. 
	Applicant argues, Examiner did not propose how Kaasalainen is combined with Shi.
	In response, as noted in the rejection, Shi discloses wherein the signal qualities of the suitable synchronization signal blocks satisfies a first predetermined condition ([0072] The wireless communication device may decode synchronization and reference signals to find the physical cell identity of each channel that has an RSSI greater than a threshold value). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen invention with Shi invention to include the claimed limitation(s) so as the communication device can select a proper channel and/or beam that has a better transmission signal strength thereby improving system communications. That is, using  a measured RSSI greater than a threshold value as a predetermined condition to determine the best DL transmit beam or alternatively best SS block as disclosed by Kaasalainen.
Applicant argues, measuring the reference signals is used to find the physical cell identity of each channel, instead of beam tracking to find alternative preferred beam. This modification will definitely change the principle of operation of Kaasalainen. Therefore, there is no proposed motivation to combine Kaasalainen and Shi.
In response, Kaasalainen discloses in para. [0029] Various control signals, such as synchronization signals (SSs), beam-specific reference signals (RSs), Physical broadcast channel (PBCH), PBCH demodulation reference signals (PBCH-DMRS), Channel State Information Reference Signals (CSI-RS), Beam specific CSI-RS, Mobility Reference Signals (MRS) etc., may be transmitted by BS 134 for typically only one set of beams or for one SS block at a time. In one example SS may comprise of Primary SS (PSS), Secondary SS (SSS) and additional SS such TSS/ESS (Tertiary Synchronization Signal, Extended Synchronization Signal). While the PSS and SSS may encode a cell identity (such as PCI, physical cell ID) the additional SS may encode the SS-block identifier. Additionally, SS block may include beam specific reference signals enabling UE to distinguish and measure different beams in a specific SS block. And para. [0030] a user device 132 may measure each of a plurality of beams and determine a best or preferred downlink (DL) transmit beam/SS block that was applied by the BS 134. For example, the user device may measure a signal strength, amplitude or other signal characteristic for each of the beam or non-beam-specific signals (e.g., reference signals, synchronization signals (e.g. SS), or other control signals), and then may determine the best DL transmit beam or alternatively best SS block hence implying wherein the signal qualities of the suitable synchronization signal blocks satisfies a first predetermined condition. Further, Shi, an analogous art, discloses in para. [0072] The wireless communication device may decode synchronization and reference signals to find the physical cell identity of each channel that has an RSSI greater than a threshold value that read on the claimed invention. Therefore, the mere fact that references can be combined or modified does render the resultant combination obvious and the results would have been predictable to one of ordinary skill in the art. In fact, the proposed modification or combination of the prior art would NOT change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen invention with Shi invention to include the claimed limitation(s) so as the communication device can select a proper channel and/or beam that has a better transmission signal strength thereby improving system communications. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen invention with Shi invention to include the claimed limitation(s) so as the communication device can select a proper channel and/or beam that has a better transmission signal strength thereby improving system communications. That is, using  a measured RSSI greater than a threshold value as a predetermined condition to determine the best DL transmit beam or alternatively best SS block as disclosed by Kaasalainen. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasalainen et al., US 2019/0350028 in view of Shi et al., US 2018/0077728. 
Claim 1, Kaasalainen discloses a paging method, comprising: 
measuring, by a user equipment, synchronization signal blocks to obtain signal qualities of the synchronization signal blocks, wherein each synchronization signal block respectively corresponds to at least one of downlink beams, a random access channel resource, and / or a random access preamble ([0030] a user device 132 may measure each of a plurality of beams and determine a best or preferred downlink (DL) transmit beam/SS block that was applied by the BS 134.  For example, the user device may measure a signal strength, amplitude or other signal characteristic for each of the beam or non-beam-specific signals (e.g., reference signals, synchronization signals (e.g. SS), or other control signals)); 
selecting, by the user equipment, suitable synchronization signal blocks from the synchronization signal blocks based on the signal qualities ([0030] the user device 132 may send a beam report to the BS 134 to indicate a best or preferred beam, or a best or preferred set of beams or the SS-block), and 
transmitting a random access channel (RACH) resource and / or the random access preamble corresponding to the suitable synchronization signal blocks ([0031] the user device may indicate to the BS a preferred beam by transmitted the random access preamble associated with such preferred DL transmit beam).  
But does not explicitly disclose,
wherein the signal qualities of the suitable synchronization signal blocks satisfies a first predetermined condition.
However, Kaasalainen also teaches ([0032] the BS 134 may send a contention resolution message, including the RNTI of the user device, that confirms that there was no collision between the random access preamble transmitted by user device 132 and the random access preamble transmitted by another user device (e.g., a collision may occur where two user devices transmit the same random access preamble), [0038] the UE that it should immediately perform beam tracking and indicate alternative preferred beam according to the beam tracking parameters (e.g., based on a default set of beam tracking parameters, such as an offset (or threshold) that the new preferred beam should be better than the old preferred beam)), hence a skilled artisan in the art would have recognized and to adapt it to arrive at the claimed invention.  
Further, as Shi discloses wherein the signal qualities of the suitable synchronization signal blocks satisfies a first predetermined condition ([0072] The wireless communication device may decode synchronization and reference signals to find the physical cell identity of each channel that has an RSSI greater than a threshold value).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen invention with Shi invention to include the claimed limitation(s) so as the communication device can select a proper channel and/or beam that has a better transmission signal strength thereby improving system communications. 
Claim 2, Kaasalainen as modified discloses the method of claim 1, wherein the first predetermined condition includes a condition that the signal quality of each suitable synchronization signal block is greater than a predetermined threshold (Shi [0072] The wireless communication device may decode synchronization and reference signals to find the physical cell identity of each channel that has an RSSI greater than a threshold value).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen invention with Shi invention to include the claimed limitation(s) so as the communication device can select a proper channel and/or beam that has a better transmission signal strength thereby improving system communications. 
Claim 3, Kaasalainen as modified discloses the method of claim 2, 
wherein the first predetermined condition is locally stored in the user equipment (Shi [0072] the wireless communication device may tune to each supported LTE channel and measure the received signal strength indicator (RSSI) on each.  Such channels may be determined based on LTE frequency bands supported by the operator, which may be stored in a SIM or in non-volatile memory on the device), or is transmitted from a base station.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen and Shi invention to include the claimed limitation(s) so as the communication device can store information for retrieving and comparing with the measured/received information in order to make proper selection of a communication channel. 
Claim 4, Kaasalainen as modified discloses the method of claim 1 wherein each of the synchronization signal blocks comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) (Kaasalainen [0029] synchronization signals (SSs), beam-specific reference signals (RSs), Physical broadcast channel (PBCH), PBCH demodulation reference signals (PBCH-DMRS), Channel State Information Reference Signals (CSI-RS), Beam specific CSI-RS, Mobility Reference Signals (MRS) etc., may be transmitted by BS 134 for typically only one set of beams or for one SS block at a time.  In one example SS may comprise of Primary SS (PSS), Secondary SS (SSS) and additional SS), and each of the synchronization signal blocks corresponds to at least one downlink beam as well as the RACH resource (Kaasalainen [0031] a random access preamble(s) may be provided for each of a plurality of beams.  Thus, the user device may indicate to the BS a preferred beam by transmitted the random access preamble associated with such preferred DL transmit beam) and / or the random access preamble (Kaasalainen [0031] RA (random access) preamble(s) may be associated to specific SS-block).  
Claim 5, Kaasalainen as modified discloses the method of claim 4, wherein each of the synchronization signal blocks is transmitted on its corresponding downlink beam and associated with its corresponding RACH resource and / or preamble (Kaasalainen [0082] all the beams in the SS-block share the preamble space, with a different RACH preamble for each SS block or set of beams).  
Claim 6, Kaasalainen as modified discloses the method of claim 4, wherein different synchronization signal blocks correspond to different RACH resources and / or random access preambles (Kaasalainen [0082] all the beams in the SS-block share the preamble space, with a different RACH preamble for each SS block or set of beams), and the downlink beams corresponding to different synchronization signal blocks in the same direction (Kaasalainen [0070] the BS/NB has a way to determine where (to which beam direction(s)) it should send the Random Access Response/RAR [0080] the UE indicates whether it is still in the same beam direction the NW scheduled the allocation) or in different directions.    
Claim 7, Kaasalainen as modified discloses the method of claim 1, wherein the user equipment is in RRC_IDLE or RRC_INACTIVE state (Kaasalainen [0075] The idea is to enable beam tracking/management during the RRC Connection Establishment/Resume/Re-activation after the UE has received Contention Resolution message (message 4) alone without connection response (e.g., RRC connection setup message)).  
Claim 8, Kaasalainen as modified discloses the method of claim 1, wherein each synchronization signal block comprises a specified parameter, and the specified parameter of each synchronization signal block is defined by a core network or a base station for each suitable synchronization signal block (Kaasalainen [0029] only one beam may be active, or a set of beams (e.g., 3 beams, 4 beams, 6 beams, or some other number of beams) may be active at a time.  Various control signals, such as synchronization signals (SSs), beam-specific reference signals (RSs), Physical broadcast channel (PBCH), PBCH demodulation reference signals (PBCH-DMRS), Channel State Information Reference Signals (CSI-RS), Beam specific CSI-RS, Mobility Reference Signals (MRS) etc., may be transmitted by BS 134 for typically only one set of beams or for one SS block at a time.  In one example SS may comprise of Primary SS (PSS), Secondary SS (SSS) and additional SS such TSS/ESS (Tertiary Synchronization Signal, Extended Synchronization Signal)).  
Claim 20, see claim 1 for the rejection, Kaasalainen discloses ([fig 5]) a paging device, comprising a processor ([fig 5] processor) and a communication circuit ([fig 5] RF transceiver), wherein the processor is connected to the communication circuit ([fig 5] processor, RF transceiver); and 
the processor is configured to execute instructions to implement operations comprising: 
measuring synchronization signal blocks to obtain signal qualities of the synchronization signal blocks, wherein each synchronization signal block respectively corresponds to at least one of downlink beams, a random access channel resource, and / or a random access preamble; 
selecting suitable synchronization signal blocks from the synchronization signal blocks based on the signal qualities, wherein the signal qualities of the suitable synchronization signal blocks satisfies a first predetermined condition; and 
transmitting a random access channel (RACH) resource and / or the random access preamble corresponding to the suitable synchronization signal blocks.  
Claim 21, see claim 1 for the rejection, Kaasalainen discloses ([fig 5] memory, [0097] a processor will receive instructions and data from a read-only memory or a random access memory or both) a non-transitory readable storage medium, having instructions stored therein, wherein the instructions are executable by a processor to perform operations comprising:  
measuring synchronization signal blocks to obtain signal qualities of the synchronization signal blocks, wherein each synchronization signal block respectively corresponds to at least one of downlink beams, a random access channel resource, and / or a random access preamble; 
selecting suitable synchronization signal blocks from the synchronization signal blocks based on the signal qualities, wherein the signal qualities of the suitable synchronization signal blocks satisfies a first predetermined condition; and 
transmitting a random access channel (RACH) resource and / or the random access preamble corresponding to the suitable synchronization signal blocks.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasalainen et al., US 2019/0350028 and Shi et al., US 2018/0077728 in view of Yoon, 2017/0289935. 
Claim 9, Kaasalainen as modified discloses the method of claim 8, 
but Kaasalainen and Shi invention is silent on, 
wherein the specified parameter comprises at least one of a priority and/or an index of the synchronization signal block.  
However, as Yoon discloses wherein the specified parameter comprises at least one of a priority and/or an index of the synchronization signal block ([0189] When a plurality of synchronization signals are received, the first UE determines the priority of the plurality of signals based on a root index of the received synchronization signal in operation S820).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen and Shi invention with Yoon invention to include the claimed limitation(s) so as the network can assist a mobile device finding and synchronizing with network in order to carry out effective communication with the network. 
Claim 10, Kaasalainen as modified discloses the method of claim 9, wherein the index of each synchronization signal block is utilized to distinguish different synchronization signal blocks from each other (Yoon [0190] the root indices are the same (e.g., a GNSS timing-based synchronization signal and an eNB timing-based synchronization signal may have the same root index value of 26), the priority may be determined based on an index sequence associated with a binary sequence of an SSSS).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen and Shi invention with Yoon invention to include the claimed limitation(s) so as the mobile device determining a priority order of the first synchronization signal and the second synchronization signal and performing synchronization based on a synchronization signal having a higher priority between the first synchronization signal and the second synchronization signal. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasalainen et al., US 2019/0350028 and Shi et al., US 2018/0077728 in view of Reial et al., US 2019/0069271. 
Claim 11, Kaasalainen as modified discloses the method of claim 1, 
but Kaasalainen and Shi invention is silent on, 
wherein the measuring step, the selecting step and the transmitting step are periodically performed.  
However, as Reial discloses wherein the measuring step, the selecting step and the transmitting step are periodically performed ([0005] FIG. 2 illustrates a possible approach for transmitting SSBs—in the illustrated example, the SSB is transmitted periodically, in this case every 20 milliseconds, [0038] the wireless device has no established radio connection with the network but periodically activates receiver circuitry to monitor for and receive synchronization signals).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen and Shi invention with Reial invention to include the claimed limitation(s) so as to allow the mobile device in idle state to monitor and to receive synchronization signals, system information, and/or paging messages periodically in order to connect with the network as necessary. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasalainen et al., US 2019/0350028 and Shi et al., US 2018/0077728 in view of Jiang et al., US 2019/0313345 (Cont. of Application PCT/CN2017/097220 filed on Aug. 11, 2017). 
Claim 12, Kaasalainen as modified discloses the method of claim 1, further comprising: 
but Kaasalainen and Shi invention is silent on,
transmitting the RACH resource and / or the random access preamble corresponding to a target synchronization signal block, wherein the target synchronization signal block is selected from the suitable synchronization signal blocks depending on a specified parameter of the target synchronization signal block satisfying a second predetermined condition.  
However, as Jiang discloses transmitting the RACH resource and / or the random access preamble ([0118] transmitting the preamble) corresponding to a target synchronization signal block, wherein the target synchronization signal block is selected from the suitable synchronization signal blocks depending on a specified parameter of the target synchronization signal block satisfying a second predetermined condition ([0120] the UE will select a new SS/PBCH block to transmit the preamble only when the predetermined condition is satisfied).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen and Shi invention with Jiang invention to include the claimed limitation(s) so as to allow the UE to select a new SS/PBCH block to transmit the preamble only when the predetermined condition is satisfied in order to avoid ping-pong affects. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasalainen et al., US 2019/0350028 and Shi et al., US 2018/0077728 in view of Islam et al., US 2017/0353256. 
Claim 19, Kaasalainen as modified discloses the method of claim 1, 
but Kaasalainen and Shi invention is silent on,
wherein the signal qualities of the synchronization signal blocks measured by different user equipments are different.  
However, as Islam discloses wherein the signal qualities of the synchronization signal blocks measured by different user equipments are different (fig 1, [0004] enables different wireless devices to communicate on a municipal, national, regional, and even global level. [0125] measuring an RSRP or other beam quality measurements, and estimating channel for one or more beams. [0134] the base station may process a plurality of synchronization signals by performing TDM of at least one first synchronization signal of a plurality of first synchronization signals of different types and at least one second synchronization signal of the plurality of second synchronization signals of different types).  Hence, at any given time, the base station processes different types synchronization signals and serves more than one type user equipment. Therefore, different user equipment would have received different synchronization blocks with different quality measurements, hence  wherein the signal qualities of the synchronization signal blocks measured by different user equipments are different as claimed.   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen and Shi invention with Islam invention to include the claimed limitation(s) so as to allow the network to process different types of synchronization blocks being transmitted at different beam directions in order to serve a wide range of user equipment. 

Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13, the method of claim 12 further comprising: 
transmitting a paging response message to a base station utilizing the random access channel (RACH) resource and / or the random access preamble corresponding to the suitable synchronization signal blocks, 
wherein the paging response message is configured to instruct the base station to transmit the paging message utilizing the downlink beam corresponding to the target synchronization signal block  
Claim 14, the method of claim 12, wherein the specified parameter comprises at least one of a priority and an index of the synchronization signal block, and the second predetermined condition comprises a condition that one suitable synchronization signal block with the smallest index from the suitable synchronization signal blocks with the highest priority is selected as the target synchronization signal block.  
Claim 15, the method of claim 12, wherein the specified parameter comprises at least one of a priority and an index of the synchronization signal block, and the second predetermined condition comprises a condition that one suitable synchronization signal block with the greatest 23index from suitable synchronization signal blocks with the highest priority is selected as the target synchronization signal block.  
Claim 16, the method of claim 12, wherein the specified parameter comprises at least one of a priority and an index of the synchronization signal block, and the second predetermined condition comprises a condition that one suitable synchronization signal block with the smallest index from suitable synchronization signal blocks with the lowest priority is selected as the target synchronization signal block.  
Claim 17, the method of claim 12, wherein the specified parameter comprises at least one of a priority and an index of the synchronization signal block, and the second predetermined condition comprises a condition that one suitable synchronization signal block with the greatest index from suitable synchronization signal blocks with the lowest priority is selected as the target synchronization signal block.  
Claim 18, the method of claim 12, wherein the specified parameter comprises at least one of a priority and an index of the synchronization signal block, and the second predetermined condition comprises a condition that one suitable synchronization signal block with the smallest index or the greatest index is selected as the target synchronization signal block.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647